IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-50394
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TEOFILO GARCIA-GODINEZ,
also known as Martin Godinez,
also known as Martin Garcia,
also known as Teofilo Godinez,
also known as Teofilo Garcia,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-99-CR-540-ALL
                       --------------------
                        September 28, 2001

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Teofilo Garcia-Godinez appeals his sentence following his

guilty-plea conviction of one count of illegal reentry into the

United States.    He argues that the district court erred in

enhancing his base offense level by 16 levels pursuant to

U.S.S.G. § 2L1.2(b)(1)(A) based on his prior Texas conviction for

driving while intoxicated (DWI), which was considered an

aggravated felony.    Garcia contends that his DWI conviction

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50394
                                 -2-

should not have been considered an aggravated felony.     Garcia has

filed a Fed. R. App. P. 27(j) letter bringing the recent decision

of United States v. Chapa-Garza, 243 F.3d 921 (5th Cir. 2001), to

this court’s attention and a motion to vacate his sentence based

on Chapa-Garza.    The Government has not opposed the motion to

vacate sentence.   Garcia further argues that the district court

erred in relying on a reinstated deportation order in calculating

his sentence.

     Chapa-Garza held that a Texas felony DWI conviction is not a

“crime of violence” as defined in 18 U.S.C. § 16 and thus is not

an aggravated felony for the purpose of a U.S.S.G.

§ 2L1.2(b)(1)(A) 16-level enhancement. 243 F.3d at 927.   The

district court thus erred in applying the 16-level enhancement.

Garcia’s sentence must be vacated, and this case is remanded for

resentencing.

     Garcia’s brief does not explain his contention that the

district court erred in relying on a reinstated deportation order

in calculating his sentence.   He does not state how this alleged

error effected his sentence.   This issue has no merit.

     Garcia’s motion to vacate his sentence and remand for

resentencing is GRANTED, Garcia’s sentence is VACATED, and this

matter is REMANDED for resentencing.